Exhibit 10.4
 
[lakeslogo.jpg]
NEWS RELEASE
Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, MN  55305
952-449-9092
952-449-9353 (fax)
www.lakesentertainment.com
(NASDAQ: LACO)

--------------------------------------------------------------------------------

 
INVESTOR RELATIONS CONTACT:
Timothy Cope – (952) 449-7030
 

--------------------------------------------------------------------------------


FOR IMMEDIATE RELEASE:
August 3, 2012
 

--------------------------------------------------------------------------------


 
LAKES ENTERTAINMENT ANNOUNCES PURCHASE OF
ROCKY GAP LODGE & GOLF RESORT


 
MINNEAPOLIS – August 3, 2012 – Lakes Entertainment, Inc. (“Lakes”) (NASDAQ:LACO)
announced that Evitts Resort, LLC (“Evitts”), a wholly owned subsidiary of
Lakes, closed on the purchase of the Rocky Gap Lodge & Golf Resort near
Cumberland Maryland (“Rocky Gap”) today.  Rocky Gap is a AAA four-diamond resort
which includes a 215-room hotel, convention center, spa, two restaurants and the
only Jack Nicklaus signature golf course in Maryland.  The purchase price of
approximately $6.8 million was paid at closing.  Contemporaneous with the
closing, Evitts entered into a lease with the Maryland Department of Natural
Resources for approximately 260 acres of real property on which Rocky Gap is
situated (“Lease”).  The initial term of the lease is for 40 years.
 
Earlier this year, Evitts was awarded a video lottery operation license for
Rocky Gap by the State of Maryland Video Lottery Facility Location Commission
(“Commission”).  The Commission recently approved Evitts’ revised development
plans  which include the renovation of the existing facilities to convert the
approximately 20,000 square feet of existing convention and meeting space into a
gaming facility that will feature a minimum of 500 video lottery terminals, a
bar and a food outlet.  The total cost of the Rocky Gap acquisition and
development project is expected to be between $25 million and $30 million.
 
Lakes Entertainment’s Chairman and Chief Executive Officer, Lyle Berman stated,
“We are very pleased that the Commission approved our revised gaming facility
plans and that we now own Rocky Gap.   We have the cash to finance the current
development plans and we intend to start construction in November of this year,
with an anticipated opening date for gaming in the second quarter of 2013.”
 
 
 

--------------------------------------------------------------------------------

 
 
Tim Cope, President and Chief Financial Officer of Lakes, added, “We look
forward to entering this market with a gaming product in this beautiful setting
which already has such outstanding resort amenities.  We are excited to
immediately take over the operation of the existing hotel, golf course,
restaurants and spa which will remain open during development.”
 
More information on the existing resort can be found at www.rockygapresort.com
 
About Lakes Entertainment
 
Lakes Entertainment, Inc. currently has a management agreement with the Shingle
Springs Band of Miwok Indians to manage the Red Hawk Casino.  Lakes has an
investment in Rock Ohio Ventures, LLC for their casino developments in
Cincinnati and Cleveland, Ohio.  Lakes’ subsidiary Evitts Resort, LLC, has been
awarded a video lottery operation license for the Rocky Gap Lodge & Golf Resort
it owns near Cumberland, Maryland.
 
 
The Private Securities Litigation Reform Act of 1995 provides a safe harbor for
forward-looking statements. Certain information included in this press release
(as well as information included in oral statements or other written statements
made or to be made by Lakes Entertainment, Inc.) contains statements that are
forward-looking, such as statements relating to plans for future expansion and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. Such forward-looking information involves important
risks and uncertainties that could significantly affect anticipated results in
the future and, accordingly, such results may differ from those expressed in any
forward-looking statements made by or on behalf of the company. These risks and
uncertainties include, but are not limited to,  need for potential future
financing to meet Lakes’  development needs; those relating to the inability to
complete or possible delays in completion of Lakes' casino projects, including
various regulatory approvals and numerous other conditions which must be
satisfied before completion of these projects; possible termination or adverse
modification of management or development contracts; Lakes operates in a highly
competitive industry; possible changes in regulations; reliance on continued
positive relationships with Indian tribes and repayment of amounts owed to Lakes
by Indian tribes;  possible need for future financing to meet Lakes' expansion
goals; risks of entry into new businesses; adverse litigation results and the
related costs; reliance on Lakes' management; and litigation costs.  For more
information, review the company's filings with the Securities and Exchange
Commission.


 


# # #